Citation Nr: 0016992	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  93-19 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic headache disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARRING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel

INTRODUCTION

The veteran had active military service from March 1968 to 
August 1969.

This matter arises from a November 1992 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which declined to reopen the veteran's claim 
for service connection for chronic headaches.  The case was 
appealed to the Board of Veterans' Appeals (Board), and the 
Board remanded the case in June 1995 for additional 
development.  The case was returned to the Board and in a 
July 21, 1997 decision, the Board denied the appeal based on 
the law as it existed at that time.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals, (Court)).  In an Order dated November 27, 1998, the 
Court granted a motion by the VA without opposition from the 
appellant, and vacated the Board's July 21, 1997, decision 
and remanded the case to the Board for readjudication of the 
claim consistent with considerations discussed in the joint 
motion.  Batts v. West, No. 97-1923 (U.S. Vet. App. November 
27, 1998).  The Board remanded the case to the RO for further 
development.  The RO has complied with the Board's request 
and the case has been returned for appellate review.


FINDINGS OF FACT

1.  In an August 1985 decision, the Board denied the 
veteran's claim of entitlement to service connection for a 
chronic headache disorder on the basis that there was no 
evidence of headaches during service and no record of a head 
injury during service.

2.  There has been no evidence received subsequent to the 
June 1984 Board decision that by itself, or in connection 
with evidence already of record, is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim of entitlement to service connection for 
a chronic headache disorder. 

CONCLUSIONS OF LAW

1.  The August 1985 Board decision, which denied entitlement 
to service connection for a chronic headache disorder is 
final.  38 U.S.C.A. § 7104 (West 1991 & Supp. 1999).

2.  New and material evidence has not been received since the 
August 1985 Board decision, and the veteran's claim for that 
benefit has not been reopened.  38 U.S.C.A. § 5108 (West 
1991), 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In April 1984, the veteran claimed entitlement to service 
connection for a headache disorder due to a head injury 
during service.  He reported that in the last part of 1968 he 
slipped and fell from the top of a gas supply truck, striking 
his head on concrete and losing consciousness.  There was no 
indication of such injury in the service medical records and 
the Board denied the veteran's claim in August 1985. 

The evidence before the Board at the time of the August 1985 
decision consisted of service medical records and the 
veteran's September 1984 statement.  The veteran's service 
medical records reflect an admission to the USAG Hospital in 
Frankfurt, Germany, in April 1969 for an alleged attempted 
suicide.  The diagnosis was "simple drunkenness."  The 
veteran was noted to have a superficial laceration on his 
left wrist and forearm and a superficial abrasion of the 
right forehead.  He was discharged to duty the following day.  
An April 1969 psychological evaluation noted that the veteran 
reported drinking alcohol from age 12, continuing to drink 
during service.  The psychologist reported a diagnosis of 
passive-dependent personality with secondary alcoholism and 
mild mental deficiency.  He was recommended for 
administrative separation because his prospects for 
rehabilitation were poor due to his threefold diagnosis.  A 
separation examination report was completely negative for 
complaints or clinical findings with regard to headaches or 
head injury.  In his report of medical history, the veteran 
denied frequent or severe headaches and denied history of any 
head injury.   

In his September 1984 statement of claim, the veteran 
reported that his duty was to supply diesel fuel to 
headquarters.  He was checking his truck one morning in late 
1968, and he slipped and fell from the top of the truck.  He 
asserted that his head struck concrete and he was knocked 
unconscious.  He stated that he was taken to a medical 
officer by two privates, and was treated for the head injury.  
He stated that he was given some pain pills and told to take 
the rest of the day off, but his headache continued.  He 
reported that he had headaches every day that were not 
stopped by the pain pills so he began drinking alcohol and 
developed a "drinking problem," which later resulted in his 
discharge.  

The Board found that the veteran was treated for an abrasion 
to his forehead in April 1969, but had not shown any medical 
evidence of a headache disorder during service, and had not 
shown evidence of a head injury, thus he was not entitled to 
service connection.  

Applicable law provides that a claim which is the subject of 
a prior final decision may be reopened upon presentation of 
new and material evidence.  38 U.S.C.A. § 5108.  A three-part 
analysis is to be applied when a claim to reopen is 
presented.  Winters v. West, 12 Vet. App. 203, 205-206 
(1999); and Elkins v. West, 12 Vet. App. 209, 215-218 (1999).  
The first step is to determine whether new and material 
evidence has been presented pursuant to 38 C.F.R. § 3.156(a).  
If so, there must then be a determination whether the claim 
presented is well grounded under 38 U.S.C.A. § 5107(a).  If 
the claim is not well grounded, the "adjudication process 
must come to a screeching halt despite reopening because a 
claim that is not well grounded cannot be allowed."  See 
Winters, 12 Vet. App. at 206.  If the claim is well grounded, 
then the VA must ensure that the duty to assist has been 
fulfilled before proceeding to the third step of a merits 
adjudication.  See Hodge v. West 155 F.3d 1356 (Fed. Cir. 
1998). 

For purposes of the first step of the analysis, new and 
material evidence means evidence not previously submitted, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  That is, if the evidence 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability it 
should be considered, regardless whether it changes the 
original outcome.  See Hodge, 155 F.3d at 1363.  Further, when 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  

Subsequent to the Board's final decision of August 1985, the 
veteran has submitted extensive medical records, both VA and 
private, showing evaluation and treatment for complaints of 
chronic headaches, as well as multiple other medical 
problems.  The records cover a period of time from October 
1986 through August 1996.  The veteran reported on several 
occasions throughout the medical records that he suffered a 
head injury during service, and his statement was included in 
medical history reports, however no medical professional has 
linked the chronic headache disorder to service.  The medical 
records include an October 1986 private psychological 
evaluation requested by the Texas Rehabilitation Commission 
to asses the veteran's alleged disability due to head injury.  
The veteran reported that he sustained "brain damage" 
during service after a fall from a gasoline truck, and also 
reported that he received a blow to the head from a pool 
stick in January 1985, followed by headaches.  The 
psychologist found that the veteran demonstrated signs of 
memory impairment but he could not determine whether the 
impairment was from alcohol dependence, codeine drug 
ingestion, dementia, or malingering.  

VA and private outpatient medical records between 1989 and 
1991 show diagnoses of tension headaches.  A private CT scan 
of the brain in May 1990 was normal, as was a complete 
private neurological work-up conducted in August and 
September of 1991.  An August 1991 MRI of the brain and EEG 
were both negative.  

The veteran's July 1993 testimony before the signatory Board 
Member essentially reiterated his previous report of a head 
injury.  The veteran also testified that he was initially 
treated for headaches in 1970 at the VA in Houston, Texas, 
and began private treatment in 1972.  He was unable to 
provide the name of the private physician who treated him and 
there are no records private medical treatment prior to 1986.  

The remaining VA and private outpatient records through 1996, 
document the veteran's complaints of chronic headaches 
without relating the condition to a head injury or any 
incident of military service, despite the veteran's 
assertions that he sustained a head injury during service.   

Notwithstanding that the medical records cited have not been 
previously considered, they are essentially cumulative and do 
not constitute "new" evidence for the purposes of reopening 
the veteran's claim.  The medical records reiterate the 
veteran's reported history of a head injury during service 
without substantiating that any such injury occurred.  There 
is no new evidence to refute the lack of documentation of 
head injury or headaches during service.  As the United 
States Court of Appeals for the Federal Circuit recently 
noted, according to the plain language of 38 C.F.R. 
§ 3.156(a), evidence that is merely cumulative of other 
evidence in the record cannot be new and material even if 
that evidence had not been previously presented to the Board.  
Anglin v. West, slip op. at 8-9, No. 99-7019 (Fed. Cir. Feb. 
15, 2000).  

Accordingly the Board finds that there is no evidence 
submitted with respect to this claim, which by itself, or in 
connection with the evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim for service 
connection for a chronic headache disorder.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a) (1999).  Thus, it follows that 
the claim has not been reopened.  The Board views the above 
discussion as sufficient to inform the veteran of the 
elements necessary to reopen his claim for service 
connection.  See Graves v. Brown, 8 Vet. App. 522, 524-525 
(1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995). 

ORDER

The application to reopen a claim of entitlement to service 
connection for a chronic headache disorder is denied.



		
	BRUCE KANNEE 
	Member, Board of Veterans' Appeals



 

